Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 09/24/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim in ADS filed on 09/04/2021 for the benefit of a continuation of 16/673,780 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 7 and 14 of U.S. Patent No. 11,159,927 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scopes of the instant claims. Accordingly, allowing the broader instant claims could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

	Patent Claims render the instant claim limitations obvious or anticipates the limitations of instant claims as follows:
detecting an expiration of a subscription associated with the communication device, wherein the subscription is for services of a first mobile network (lines 4-7 of col. 35); 
responsive to the detecting the expiration of the subscription triggering a fallback attribute in an operational profile to cause the operational profile to be inactive (lines 9-24 of col. 35); 
obtaining, by the processing system via an external network, an interim profile that provides limited connectivity via a cellular data connection over a second mobile network that is distinct from the external network (lines 9-24 of col. 35); 
enabling the interim profile that provides the limited connectivity over the second mobile network, wherein the limited connectivity facilitates communication with a subscription manager node of the second mobile network and a profile manager node of the second mobile network (lines 9-24 & 31-33 of col. 35); and 
communicating with the subscription manager node to establish an active subscription for services of the second mobile network (lines 25-32 of col. 35).

5.1.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. Pub. No.: US 2015/0181364 A1, “Mobile Device Self-Provisioning” (see fig. 2-4). 
Park et al. Pub. No.: US 2015/0382178 A1, “Method And Apparatus For Selecting Profile of Terminal In Mobile Network” (see fig. 2-11).
Strijkers Pub No.: US 2016/0301762 A1, “Redirecting Client Device From A First Gateway To Second Gateway For Accessing A Network Node Function” (see fig. 3-5).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643